Appellant, having taken the stand and testified in his own behalf, was asked, over his objection, by the state, on cross-examination, whether or not he was "in the liquor business." He answered that he was not.
So, waiving any other consideration, his "answer" cured any error there might have been in permitting the question to be asked him. See Murray v. State, 17 Ala. App. 253, 84 So. 393.
The portion of the oral charge of the court, to which exception was reserved, seems to us to be true and correct. If it should be deemed by appellant abstract in his case, we are unable to see how it could have injured him legally.
We find nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed.